Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 1 of 44 PageID #: 10616




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  MOBILITY WORKX, LLC,                           §
       Plaintiff,                                §   Civil Action No. 4:17-CV-00872
                                                 §   Judge Mazzant
  v.                                             §
                                                 §
  CELLCO PARTNERSHIP D/B/A                       §
  VERIZON WIRELESS,                              §
      Defendant.                                 §


                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s Motion to Strike and Exclude Certain Portions of

 the Expert Testimony of Sukumaran Nair, Ph.D. (Dkt. #99); Defendant’s Motion to Strike the

 Expert Disclosure of Dr. Sumi Helal and Dr. Edwin Hernandez (Dkt. #101); Defendant Verizon

 Wireless’s Motion to Exclude the Opinion of Dr. Edwin A. Hernandez (Dkt. #102); and Plaintiff

 Mobility Workx, LLC’s Motion to Strike Portions of James Proctor’s Expert Report (Dkt. #104).

 Having considered the Motions and the relevant pleadings, the Court finds that: (1) Defendant’s

 Motion to Strike and Exclude Certain Portions of the Expert Testimony of Sukumaran Nair, Ph.D.

 (Dkt. #99) is DENIED in part—the remaining disputes will be taken up at the Final Pretrial

 Conference; (2) Defendant’s Motion to Strike the Expert Disclosure of Dr. Sumi Helal and Dr.

 Edwin Hernandez (Dkt. #101) is GRANTED; (3) Defendant Verizon Wireless’s Motion to

 Exclude the Opinion of Dr. Edwin A. Hernandez (Dkt. #102) is DENIED; and (4) Plaintiff

 Mobility Workx, LLC’s Motion to Strike Portions of James Proctor’s Expert Report (Dkt. #104)

 is DENIED in part—the remaining disputes will be taken up at the Final Pretrial Conference.
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 2 of 44 PageID #: 10617




                                         BACKGROUND

        Plaintiff Mobility Workx, LLC, (“Mobility Workx”) is a limited liability company

 organized and existing under the laws of the State of Florida (Dkt. #1). Mobility Workx owns

 several complex patents in various fields including communications systems and wireless network

 emulators (Dkt. #1). Among Mobility Workx’ portfolio of patents are “patents that teach valuable

 innovations and improvements related to predictive systems for supporting wireless

 communications” (Dkt. #1). This action concerns three of those patents.

        According to Mobility Workx, Defendants Verizon Communications, Inc. and Cellco

 Partnership D/B/A Verizon Wireless (“Verizon”) infringed on three of Mobility Workx’ patents:

 namely, Mobility Workx’ “‘508 Patent,” “‘417 Patent,” and “‘330 Patent” (Dkt. #1). The ‘508

 Patent was issued on April 13, 2010 as U.S. Patent No. 7, 697, 508 (Dkt. #1). The patent was

 entitled “System, Apparatus, and Methods for Proactive Allocation of Wireless Communication

 Resources” and was invented by Edwin A. Hernandez and Abdelsalam A. Helal (Dkt. #1).

 According to Mobility Workx, the ‘508 Patent “teaches, among other things, a system for

 allocation of resources in a communication network for supporting wireless communications”

 (Dkt. #1). Specifically, the ‘508 Patent “leads to reduced delays and information losses in wireless

 communication networks by reducing registration overheard and setup times associated with

 mobile node handoffs” (Dkt. #1). This is achieved “by allocating communication network

 resources proactively rather than reactively” (Dkt. #1).

        The ‘417 Patent was issued on July 3, 2012 as U.S. Patent No. 8,213,417 (Dkt. #1). The

 patent was also entitled “System, Apparatus, and Methods for Proactive Allocation of Wireless

 Communication Resources” and was also invented by Edwin A. Hernandez and Abdelsalam A.




                                                  2
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 3 of 44 PageID #: 10618




 Helal (Dkt. #1). The ‘417 Patent accomplishes the same feats as the ‘508 Patent discussed above

 (Dkt. #1).

        The ‘330 Patent was issued on June 12, 2007 as U.S. Patent No. 7,231,330 (Dkt. #1). The

 patent was entitled “Rapid Mobility Network Emulator Method and System” and was invented by

 Edwin A. Hernandez-Mondragon and Abdelsalam A. Helal (Dkt. #1). The ‘330 Patent, according

 to Mobility Workx, “teaches, among other things, a system and method for emulating mobile

 network communications” (Dkt. #1). The ‘330 Patent is different than the ‘508 and ‘417 Patents.

 For instance, the ‘330 Patent provides “for the modeling and testing of various mobile network

 configurations and scenarios” (Dkt. #1). This is accomplished by “dynamically adjusting the

 signal reception sensitivity and signal transmission strength of each wireless node and by

 emulating at least one wireless network node attribute to stimulate network conditions by the

 mobile node in communicating with network-connected nodes” (Dkt. #1).

        The ‘508 Patent, ‘417 Patent, and ‘330 Patent were all assigned by Dr. Hernandez and Dr.

 Helal—Mobility Workx’ managing partners—to Mobility Workx. Consequently, Mobility Workx

 is “the owner of all substantial right, title, and interest in and to the Patents-in-Suit” (Dkt. #1).

 Despite Mobility Workx owning the rights to each patent, Mobility Workx asserts that Verizon

 has begun offering to sell a product (“the Accused Product”) which infringes on all three of

 Mobility Workx’ patents (Dkt. #1). Verizon denies infringing upon Mobility Workx’ ‘508 Patent,

 ‘417 Patent, and ‘330 Patent (Dkt. #12).

        After both parties served their respective Expert Reports, each party filed motions to strike

 and/or exclude specific experts or opinions. At the outset, it should be noted that each Motion

 filed by Mobility Workx or Verizon includes its own specific facts. For the sake of clarity, this

 portion of the Court’s opinion only addresses an overview of the case and leave the Motion-



                                                  3
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 4 of 44 PageID #: 10619




 specific facts for each respective Part below. The Motions that those portions of the opinion will

 address are as follows.

        Part I concerns Verizon’s Motion to Strike and Exclude Certain Portions of the Expert

 Testimony of Sukumaran Nair, Ph.D. (Dkt. #99). In its Motion, Verizon claims that Dr. Nair’s

 report contains new infringement theories that were absent from Mobility Workx Infringement

 Contentions (“ICs”) (Dkt. #99). Verizon accordingly requests that these new theories be stricken

 (Dkt. #99). Additionally, Verizon claims that certain opinions of Dr. Nair “are incomplete,

 conclusory, and/or conflicting with the Court’s claim construction” (Dkt. #99). Verizon requests

 that those opinions be excluded under Daubert (Dkt. #99). Mobility Workx opposes Verizon’s

 Motion and claims that: (1) the Motion is untimely; (2) Dr. Nair does not introduce any new

 theories of infringement; and (3) Dr. Nair’s opinions comply with the Daubert standard

 (Dkt. #111).

        Part II addresses Verizon’s Motion to Strike the Expert Disclosure of Dr. Sumi Helal and

 Dr. Edwin A. Hernandez (Dkt. #101). In this Motion, Verizon argues that Mobility Workx

 designated Dr. Helal as an expert but failed to serve Verizon with an expert report as required by

 Rule 26(a)(2)(B) and the Court’s Scheduling Order (Dkt. #101). Verizon further asserts that

 Mobility Workx designated Dr. Hernandez as an expert over certain topics that “were not

 contained within Dr. Hernandez’s ‘expert’ report” (Dkt. #101). Thus, Verizon requests that the

 Court strike the expert disclosure of each of Mobility Workx’ experts. Mobility Workx counters

 that: (1) Verizon’s Motion is untimely; and (2) Dr. Helal and Dr. Hernandez concurred with Dr.

 Nair’s revised expert report and thus there is no element of surprise for Verizon. Mobility Workx

 also requests that, should the Court grant Verizon’s Motion, the Court additionally grant Mobility

 Workx leave to file a late expert report by Dr. Helal and Dr. Hernandez (Dkt. #109).



                                                 4
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 5 of 44 PageID #: 10620




        Part III then addresses Verizon’s third Motion. Following its first two Motions, Verizon

 filed a Motion to Exclude the Opinions of Dr. Edwin A. Hernandez (Dkt. #102). Verizon claims

 that Dr. Hernandez is not qualified as a damages expert and that his royalty rate does not reflect

 “reliable principles and methods” and is not “based on sufficient facts or data” (Dkt. #102).

 Accordingly, Verizon requests that the Court exclude the opinions of Dr. Hernandez (Dkt. #102).

 Mobility Workx opposes Verizon’s Motion (Dkt. #110).             Mobility Workx claims that Dr.

 Hernandez is qualified to render opinions on damages and that the methodology he relied upon is

 sound (Dkt. #110).

        Finally, Part IV addresses Mobility Workx’ Motion to Strike Portions of James Proctor’s

 Expert Report (Dkt. #104).     Here, Mobility Workx requests that the Court strike Proctor’s

 obviousness opinions, standards opinions, all portions referring to new references, discussion of

 the ’330 background, all unsupported written description opinions, all portions contrary to the

 Court’s claim construction, all references to incorporated invalidity charts, paragraph 208 referring

 to Claim 7, and any highlighted portions in Mr. Proctor’s Expert Report not discussed in Mobility

 Workx’ Motion (Dkt. #104). Verizon opposes Mobility Workx’ Motion and claims that: (1)

 Proctor’s obviousness opinion was properly disclosed; (2) Proctor’s standards opinion was

 properly disclosed; (3) Proctor’s reliance on Mobile IPv6, Gwon II, and 3G UMTS specifications

 is proper; (4) the ‘330 patent background section is proper; (5) Proctor’s written description

 opinions are properly supported under Daubert; (6) Proctor’s discussion of Claim 7 of the ‘417

 Patent is proper; and (7) highlighted portions of Proctor’s report are not properly the subject of

 Mobility’s Motion (Dkt. #108).       The Court now addresses Verizon and Mobility Workx’

 respective Motions.




                                                  5
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 6 of 44 PageID #: 10621




                                       LEGAL STANDARD

        Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

 the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

 Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

 as gatekeepers and determine whether expert testimony should be presented to the jury. 509 U.S.

 579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that an expert,

 whether basing testimony upon professional studies or personal experience, employs in the

 courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

 relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

        The party offering the expert’s testimony has the burden to prove that: (1) the expert is

 qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

 Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

 her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

 admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

 “This gate-keeping obligation applies to all types of expert testimony, not just scientific

 testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526

 U.S. at 147).

        In deciding whether to admit or exclude expert testimony, the Court should consider

 numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

 non-exclusive list of factors that courts may use when evaluating the reliability of expert

 testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

 theory or technique has been subjected to peer review and publication; (3) the known or potential

 rate of error of the challenged method; and (4) whether the theory or technique is generally



                                                  6
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 7 of 44 PageID #: 10622




 accepted in the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When

 evaluating Daubert challenges, courts focus “on [the experts’] principles and methodology, not on

 the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

          The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

 Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

 determining reliability can adapt to the particular circumstances underlying the testimony at issue.

 Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying

 under Daubert is committed to the sound discretion of the district court. St. Martin v. Mobil Expl.

 & Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                                     ANALYSIS

          At the outset, the Court notes that both parties have raised arguments surrounding the

 timeliness of these disputes. Mobility Workx and Verizon each argue that the other party has

 waived any arguments surrounding the expertise, methodology, reliability, or conclusions of the

 other party’s experts. While each party is required to adhere to the Court’s Scheduling Order,

 equity and the Court’s gatekeeping role under Daubert also factor in to whether the Court will

 consider arguably dilatory claims. To be sure, it is axiomatic that the Court serves as a gatekeeper

 over all expert testimony to ensure a fair judicial process. See Kuhmo Tire Co., 526 U.S. at 152.

 Therefore, irrespective of Verizon and Mobility Workx’ disputes over a potential waiver of claims,

 the Court finds that it must exercise its gatekeeping authority. The decision of the Court ensures

 that the judicial proceeding is equitable. Each party claims that the other party’s arguments are

 waived yet asks for its own arguments to be preserved. By hearing all arguments, and foregoing

 the deadlines set out in the Scheduling Order in this instance,1 each party receives the benefit of


 1
  It must be noted that the Court’s decision should not be misconstrued as precedential permission to violate the
 Court’s deadlines as set out in its Scheduling Orders. This decision is grounded in the facts of this particular case and

                                                            7
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 8 of 44 PageID #: 10623




 having its own argument heard while facing the reality that the other party’s countervailing

 arguments must also receive the same leniency. Because this is the most equitable manner for

 proceeding in this instance, the Court continues, without addressing Verizon and Mobility Workx’

 waiver arguments, to the merits.

          As previously aforementioned, there are four pending disputes. Those disputes include:

 (1) Defendant’s Motion to Strike and Exclude Certain Portions of the Expert Testimony of

 Sukumaran Nair, Ph.D. (Dkt. #99); (2) Defendant’s Motion to Strike the Expert Disclosure of Dr.

 Sumi Helal and Dr. Edwin Hernandez (Dkt. #101); (3) Defendant Verizon Wireless’s Motion to

 Exclude the Opinion of Dr. Edwin A. Hernandez (Dkt. #102); and (4) Plaintiff Mobility Workx,

 LLC’s Motion to Strike Portions of James Proctor’s Expert Report (Dkt. #104). The Court

 addresses each in turn.

   I.     Defendant’s Motion to Strike and Exclude Certain Portions of the Expert Testimony of
          Sukumaran Nair, Ph.D. (Dkt. #99);
          Verizon first filed a Motion to Strike and Exclude Certain Portions of the Expert Testimony

 of Sukumaran Nair, Ph.D. (Dkt. #99). Verizon claims that Dr. Nair’s report contains new

 infringement theories that were absent from Mobility Workx’ Infringement Contentions (“ICs”).

 Verizon also claims that certain opinions of Dr. Nair “are incomplete, conclusory, and/or

 conflicting with the Court’s claim construction” (Dkt. #99). As a result of these contentions,

 Verizon requests that any new theories and unsupported opinions be stricken and/or excluded

 under Daubert (Dkt. #99). Mobility Workx opposes Verizon’s Motion and claims that Dr. Nair

 does not introduce any new theories of infringement and, further, that Dr. Nair’s opinions comply

 with Daubert (Dkt. #111). The Court first addresses Verizon’s claim that Dr. Nair has inserted



 controversy and hinges upon cross-motions to exclude and strike expert witnesses with competing claims that each
 party’s motion is dilatory. It is only for those reasons that the Court finds it equitable to consider the merits of the
 arguments rather than deem the arguments waived.

                                                            8
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 9 of 44 PageID #: 10624




 new theories absent from Mobility Workx’ Infringement Contentions. Following that discussion,

 the Court will then address Verizon’s Daubert arguments.

                 a. Theories of Infringement

         Under the Local Patent Rules, a party asserting infringement must “serve infringement

 contentions on each defending party.” ROY-G-BIV Corp. v. ABB, Ltd., 63 F. Supp. 3d 690, 699

 (E.D. Tex. Aug. 8, 2014) (discussing U.S. DIST. CT. RULES E.D. TEX., Patent Rule 3–1). These

 contentions must “set forth specific theories of infringement at the outset of the case.” Orion IP,

 LLC v. Staples, Inc., 407 F. Supp. 2d 815, 817 (E.D. Tex. Jan. 9, 2006). “Expert infringements

 reports may not introduce theories not previously set forth in infringement contentions.” ROY-G-

 BIV Corp., 63 F. Supp. 3d at 699; see also Realtime Data, LLC v. NetApp, Inc., 2017 WL 4844254,

 at *1 (E.D. Tex. Oct. 26, 2017) (quoting the same language); Godo Kaisha IP Bridge 1 v.

 Broadcom Limited, 2017 WL 2869331, at *1 (E.D. Tex. Apr. 27, 2017) (quoting the same

 language); Core Wireless Licensing, S.A.R.L. v. LG Electronics, Inc., 2016 WL 3655302, at *1

 (E.D. Tex. Mar. 21, 2016) (quoting the same language); SSL Services, LLC v. Cisco Systems, Inc.,

 2016 WL 727673 at, *7 (E.D. Tex. Feb. 24, 2016); Better Mouse Company, LLC v. SteelSeries

 APS, 2016 WL 7665892, at *1 (E.D. Tex. Jan. 8, 2016) (stating that the purpose of the Local Patent

 Rules is “to require the parties to crystallize their theories of the case early in the litigation and to

 adhere to those theories once they have been disclosed.” O2 Micro Int'l Ltd. v. Monolithic Power

 Sys., Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006)). As ROY-G-BIV Corp. continues, however:

         The scope of infringement contentions and expert reports are not [] coextensive.
         Infringement contentions need not disclose “specific evidence nor do they require a
         plaintiff to prove its infringement case,” EON Corp. IP Holdings, LLC v. Sensus USA Inc.,
         No. 6:09–cv–116, 2010 WL 346218, *2 (E.D. Tex. Jan. 21, 2010), whereas expert reports
         must include a complete statement of the expert's opinions, the basis and reasons for them,
         and any data or other information considered when forming them. FED. R. CIV. P.
         26(a)(2)(B).



                                                    9
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 10 of 44 PageID #: 10625




 Id. at 699. A degree of generality is permitted because “[i]nfringement contentions are not

 intended to act as a forum for argument about the substantive issues but rather serve the purpose

 of providing notice to the Defendants of infringement theories beyond the mere language of the

 patent claim.” Motion Games, LLC v. Nintendo Co., 2015 WL 1774448, at *4 (E.D. Tex. Apr. 16,

 2015) (citing Linex Techs. Inc. v. Belkin Int'l, Inc., 628 F. Supp. 2d 703, 713 (E.D. Tex. Sept. 19,

 2008)).

           Verizon argues that Dr. Nair improperly introduces a series of new theories of infringement

 that are absent from Mobility Workx’ Infringement Contentions. Those allegedly new theories

 include, as to the ‘417 Patent: “(1) a new theory of induced infringement, (2) what serves as the

 ‘home agent,’ (3) what serves as the ‘foreign agent,’ and (4) alleged new theories related to Claim

 Elements [417.7c] and [417.d]” (Dkt. #111) (summarizing the arguments made in Dkt. #99). As

 to the ‘330 Patent, the allegedly new theories include: “(1) a theory of inducement, (2) a doctrine

 of equivalents argument, and (3) accusations against previously undisclosed manufacturers and

 products” (Dkt. #111) (summarizing the arguments made in Dkt. #99).

           Mobility Workx’ response is dedicated to factual support surrounding its new theories,

 rather than any response that these theories were already included in its Infringement Contentions

 or are not prejudicial to Verizon because Verizon had notice of the theories. Such arguments do

 not persuade the Court that these new theories should now be introduced. See ROY-G-BIV, 63 F.

 Supp. 3d at 699. With that being said, the Court is hesitant to strike allegedly new theories without

 adequate argument. Thus, the parties are hereby on notice that the arguments surrounding these

 purportedly new theories will be taken up at the final pretrial conference. Those theories to be

 taken up include: (1) as to the ‘417 Patent, the theory of induced infringement, what serves as a

 home agent, what serves as the foreign agent, and the new theories related to Claim Element 417.7c



                                                   10
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 11 of 44 PageID #: 10626




 and 417.d; and (2) as to the ‘330 Patent, the theory of inducement, doctrine of equivalents

 argument, and accusations surrounding previously undisclosed manufacturers and products.

                 b. Daubert Challenge

         In determining the admissibility of expert testimony, proper deference should be accorded

 to the role of the jury “as the arbiter of disputes between conflicting opinions.” U.S. v. 14.38 Acres

 of Land, More or Less Situated in Leflore County, State of Miss., 80 F.3d 1074, 1077 (5th Cir.

 1996) (citing Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th Cir. 1987)). As the Supreme

 Court stated in Daubert, any “absurd and irrational pseudoscientific assertions” can be properly

 remedied by the “capabilities of the jury and of the adversary system generally.” Daubert, 509

 U.S. at 595–96. It is for this reason that the Court may not judge the expert conclusions themselves.

 See Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004); see also Wallis v. Hornbeck

 Offshore Operators, 2014 WL 3809743, at *1 (E.D. La. Aug. 1, 2014) (“As a general rule,

 questions relating to the bases and sources of an expert's opinion affect the weight of the evidence

 rather than its admissibility, and should be left for the finder of fact.”). Rather, “[v]igorous cross-

 examination, presentation of contrary evidence, and careful instruction on the burden of proof are

 the traditional and appropriate means of attacking shaky but admissible evidence.” See Daubert,

 509 U.S. at 596 (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987)); see also Primrose Operating

 Co. v. Nat'l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir. 2004) (“It is the role of the adversarial system,

 not the court, to highlight weak evidence.”). Put simply, a court “is not concerned with whether

 the opinion is correct, but whether the preponderance of the evidence establishes that the opinion




                                                   11
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 12 of 44 PageID #: 10627




 is reliable.” Wallis, 2014 WL 3809743 at *1 (citing Johnson v. Arkema, Inc., 685 F.3d 452, 459

 (5th Cir. 2012)).

        Here, Verizon argues that “[f]or every limitation of the asserted claims of the ’417 Patent

 [and ‘330 Patent], Dr. Nair’s analysis is incomplete, based on insufficient evidence, and/or outright

 conclusory” (Dkt. #99). Verizon’s arguments are as follows:

    ▪   ‘417 Patent
           • 417.1a: “Dr. Nair boldly alleges that ‘Proxy Mobile IPv6 is part of the requirement
               set by Verizon for all LTE products,’ but his only basis is a quote from a draft
               document dated February 2019 relating only to Verizon’s LTE Band 13 network
               access . . . .” This allegation, according to Verizon, is an “extreme generalization
               of Verizon’s entire LTE network . . . based on a very recent document about one
               particular segment . . . .”
           • 417.1c & 417.1d: “Dr. Nair provides an incomplete analysis for his identification
               of the P-GWas the ‘home agent’ and the ‘eNodeB/S-GW component by itself or in
               conjunction with the S-GW’ as the ‘foreign agent.’ The Court construed ‘foreign
               agent’ as ‘a network node on a visited network that assists the mobile node in
               receiving communications,’ yet he fails to explain what aspect of Verizon’s LTE
               network satisfies the required claim element of a ‘visited network.’ Similarly, he
               defines a ‘home agent’ as ‘the agent that resides in the home network,’ but fails
               to identify what satisfies the required claim element of a ‘home network.’. . . .
               Further, Dr. Nair tries to redefine ‘visited network’ on the basis of IP addresses and
               tunneling, but the Court specifically rejected Mobility’s attempt to do the same
               during claim construction.”
           • 417.1e: “Dr. Nair briefly identifies certain system messages but provides no
               analysis whatsoever as to how the future location of a mobile node is ‘predicted’
               and why the alleged foreign agent(s) identified are proximate to that ‘predicted
               future location.’
           • 417.1f: “Claim Element [417.1f] requires a ‘ghost-mobile node that creates replica
               IP messages . . . triggering signals based on a predicted physical location of
               such mobile node or distance with relation to the at least one foreign agent,’ but
               Dr. Nair fails to address these limitations in his analysis.”
           • 417.4: “Dr. Nair mistakenly recites Claim Element [417.1f] and leaps to the
               conclusion that ‘Verizon infringes Claim 4.’ In that leap, he fails to provide any
               analysis of Claim 4, which requires ‘the at least one ghost mobile node is a proxy
               element for the at least one foreign agent and the at least one mobile node, the at
               least one ghost-mobile node triggering registration based on a distance to a
               foreign agent by relaying security and shared secrets from a mobile node, and
               at least one advertisement message from a foreign agent in a vicinity of the
               ghost-mobile node,’ especially the emphasized elements.”
           • 417.7b: “Dr. Nair cites to the same Verizon-branded document discussed above to
               state that ‘[t]he location information or position [of a mobile node] is copied over

                                                  12
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 13 of 44 PageID #: 10628




               to the eNodeB by Verizon. This is done by the Measurement Report and it contains
               device’s location.’ As stated earlier, the information cited from this document is
               not representative of Verizon’s LTE network as a whole, and Dr. Nair relies on
               information related to ‘Minimization of Drive Test,’ which is directed to testing
               and not for regular use of Verizon’s LTE network.”
           • 417.7c: “Dr. Nair provides newly introduced infringement theories, as discussed
               above, but for each one he fails to provide an explanation of how it ‘determin[es] a
               distance, in the ghost mobile node . . . , to a closest foreign agent with which the
               mobile node can complete a handover’ as required.”
           • 417.7d: “Dr. Nair opines that ‘this elementi [sic] is met by Verizon’s X2 handover
               and CSG cells/eNodeBs,’ but his cursory analysis only discusses a particular
               handover process involving CSG cells, which is not accused in this case.”
           • 417.7e: “Dr. Nair simply restates the claim language—'upon completion of the
               handover a registration is updated in the mobile node’—and provides no further
               analysis.”
           • Finally, Dr. Nair alleges that ‘Verizon actively induces its customers and end users
               (who use the Verizon LTE Network) to infringe,’ but no analysis of induced
               infringement is present in the entirety of Dr. Nair’s report for the ’417 Patent.”
    ▪   ‘330 Patent
           • 330.1b: “Dr. Nair fails to provide any analysis regarding whether any of the alleged
               wireless network nodes that he has identified are ‘fixedly-located,’ as required by
               all Asserted Claims.”
           • 330.1c: “Dr. Nair fails to provide any allegations or analysis as to how the
               connection between the mobile node and the wireless network nodes is wireless.
               Rather than provide any analysis based on documentary evidence, Dr. Nair makes
               conclusory allegations and then jumps to conclusions, such as, wireless tests are
               ‘the most effective way to test a phone’ and therefore the mobile node is
               ‘configured to wirelessly communicate with the wireless network nodes.’ But
               nowhere does Dr. Nair provide any analysis of a specific mobile node being
               configured to wirelessly communicate with any specific wireless network node, nor
               identify any accused equipment that allegedly implements that wireless network
               node. Rather, Dr. Nair generally alleges in the abstract, without support, that
               unidentified mobile nodes are ‘configured to wirelessly communicate with the
               [unidentified] wireless network nodes.’ This amounts to a bare recitation of the
               claim language and should be stricken for failure to adequately support his
               opinions.”
           • 330.1d: Dr. Nair merely points to various uses of the term ‘network emulator’ in
               various documents. But, again, Dr. Nair fails to examine how any of these
               references to ‘network emulators’ satisfy other limitations of this element,
               including how those emulators might be ‘communicatively linked’ to the wireless
               network nodes, as required by the claim language. Indeed, for each limitation, Dr.
               Nair fails to provide an analysis of how any of the identified equipment is used in
               combination to form the ‘system’ that, as a whole, allegedly infringes Claim 1.
               Rather, Dr. Nair’s ‘analysis’ comprises scattershot references to the terms in the
               limitations, without any discussion as to the relevance of those terms.


                                                13
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 14 of 44 PageID #: 10629




            •   330.1e: “Dr. Nair again simply identifies various pieces of equipment as the
                ‘controller’ without analysis. . . . Dr. Nair does not identify how or whether the
                alleged controllers infringe the various limitations of Element [330.1e], such as
                requiring that the controller simulate mobile communication conditions ‘without
                changing operating parameters’ of the mobile node. Dr. Nair’s conclusory
                allegations to the contrary should be stricken.
 (Dkt. #99) (internal citations omitted). Mobility Workx counters with a brief, two-paragraph

 response which claims that: (1) Verizon falsely claims that “‘both parties agree Element [417.1a]

 is a limited preamble,’” but “Mobility never agreed to that, and the Court certainly has not

 construed it as limiting”; (2) the “draft documented dated February 2019” has been authenticated

 by Verizon’s Rule 30(b)(6) witness; (3) “Verizon fails to address the fact that they are in possession

 of all 37 versions of this document but have failed to produce any single verions of this document

 in discovery . . .”; (4) Verizon “also wrongly claim[s] that Dr. Nair makes an extreme

 generalization based upon the supposedly inaccurate new document when in fact Dr. Nair cited to

 it as an example”; and (5) “[a]dditional argument with respect to the merits of defendants motion

 [will] be provided in connection with the opposition to the motion for summary judgment with

 supporting declarations” (Dkt. #111).

        At the outset, the Court notes that Verizon is correct that the Local Rules state that “[t]he

 response and any briefing shall be contained in one document . . . A party’s failure to oppose a

 motion in this manner prescribed herein creates a presumption that the party does not controvert

 the facts set out by movant and has no evidence to offer in opposition to the motion” (Dkt. #117)

 (citing L.R. CV-7(d)). With that being said, the Court has also already noted that it must exercise

 its gatekeeping role and allow for an equitable judicial proceeding. Verizon has not persuaded the

 Court that Dr. Nair’s opinions should be forfeited in this case. Verizon’s arguments are better

 characterized as disputes over weight and credibility than admissibility. See Wallis, 2014 WL

 3809743, at *1. If Dr. Nair’s claims are as unsupported or conclusory as Verizon claims, then


                                                  14
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 15 of 44 PageID #: 10630




 “vigorous cross examination” will reveal that. See Daubert 509 U.S. at 596. Indeed, cross-

 examination, rather than exclusion, is more a more appropriate means to establish the weight of

 the evidence, for it is not the role of the Court to weigh the strength of Dr. Nair’s conclusions. See

 Primrose Operating Co., 382 F.3d at 562 (5th Cir. 2004) (“It is the role of the adversarial system,

 not the court, to highlight weak evidence.”). Thus, the Court finds that these disputes are better

 resolved by the jury and accordingly denies Verizon’s Motion.

   II.      Defendant’s Motion to Strike the Expert Disclosure of Dr. Sumi Helal and Dr. Edwin
            Hernandez (Dkt. #101);
         Federal Rule of Civil Procedure 26(a)(2)(B) states:

            (B) Witnesses Who Must Provide a Written Report. Unless otherwise stipulated or ordered
            by the court, this disclosure must be accompanied by a written report—prepared and
            signed by the witness—if the witness is one retained or specially employed to provide
            expert testimony in the case or one whose duties as the party’s employee regularly involve
            giving expert testimony. The report must contain:
                    (i) a complete statement of all opinions the witness will express and the basis and
                    reasons for them;
                    (ii) the facts or data considered by the witness in forming them;
                    (iii) any exhibits that will be used to summarize or support them;
                    (iv) the witness’s qualifications, including a list of all publications authored in the
                    previous 10 years;
                    (v) a list of all other cases in which, during the previous 4 years, the witness testified
                    as an expert at trial or by deposition; and
                    (vi) a statement of the compensation to be paid for the study and testimony in the
                    case.
 FED. R. CIV. P. 26(a)(2)(B) (emphasis added). Federal Rule of Civil Procedure 26(a)(2)(C) states:

            (C) Witnesses Who Do Not Provide a Written Report. Unless otherwise stipulated or
            ordered by the court, if the witness is not required to provide a written report, this disclosure
            must state:
                    (i) the subject matter on which the witness is expected to present evidence under
                    Federal Rule of Evidence 702, 703, or 705; and
                    (ii) a summary of the facts and opinions to which the witness is expected to testify.



                                                       15
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 16 of 44 PageID #: 10631




 FED. R. CIV. P. 26(a)(2)(C). Finally, the Court’s Second Amended Scheduling Order (Dkt. #88)

 states, in relevant part: “June 17, 2019 – Parties with burden of proof to designate Expert

 Witnesses other than claim construction experts and provide their expert reports, to include for

 ALL experts all information set out in Rule 26(2)(B).”

        Mobility Workx designated three experts for the present action. First, pursuant to Rule

 26(a)(2)(B), Mobility Workx designated Dr. Suku Nair (Dkt. #101, Exhibit 1). Next, pursuant to

 Rule 26(a)(2)(C), Mobility Workx designated Dr. Edwin Hernandez and Dr. Sumi Helal

 (Dkt. #101, Exhibit 1). Verizon claims that: (1) Mobility Workx failed to serve an expert report

 written by Dr. Helal; and (2) designated Dr. Hernandez as an “expert to testify regarding certain

 topics that were not contained within Dr. Hernandez’s ‘expert’ report” (Dkt. #101). The Court

 first addresses Verizon’s claim that Mobility Workx has not provided an expert report prepared by

 Dr. Helal. The Court then addresses the scope of Dr. Hernandez’ Expert Report.

                a. Service of Expert Report

        An expert report is a fundamental pre-trial requirement because it provides the opposing

 party with notice. See Broadcom Limited, 2017 WL 2869331 at *1 (“The purpose of both expert

 reports and infringement contentions is to provide the opposing party notice.”); Fenner

 Investments, Ltd. v. Hewlett–Packard Co., 2010 WL 786606, at *2 (E.D. Tex. Feb. 26, 2010);

 Smith & Nephew, Inc. v. Arthrex, Inc., 2010 WL 457142, at *8 (E.D. Tex. Feb. 5, 2010). Because

 of this, Rule 26(a)(2)(B) explicitly states that a written report must be “prepared and signed by the

 witness.” FED. R. CIV. P. 26(a)(2)(B) (emphasis added). Preparing a witness report requires

 more than merely adopting another’s report. As the Court has previously stated in Quintel

 Technology:

        “Experts must undertake their own analyses and may not blindly rely on the opinions of
        others.” Genband US LLC v. Metaswitch Networks Corp., No. 2:14-CV-33-JRG-RSP,

                                                  16
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 17 of 44 PageID #: 10632




        2015 WL 12911530, at *2 (E.D. Tex. Sept. 30, 2015). “Preparing the expert's opinion from
        whole cloth and then asking the expert to sign it if he or she wishes to adopt it conflicts
        with [Federal Rule of Civil Procedure] 26(a)(2)(B)'s requirement that the expert ‘prepare’
        the report.” Seitz v. Envirotech Sys. Worldwide Inc., No. H-02-4782, 2008 WL 656513, at
        *2 (S.D. Tex. Mar. 6, 2008) (citations omitted). “Preparation implies involvement other
        than perusing a report drafted by someone else and signing one's name at the bottom to
        signify agreement.” Id. (citation omitted). “The party seeking to strike an expert's
        testimony has the burden of proving that the report was ‘ghost-written.’”
 Quintel Technology Ltd. V. Huawei Technologies USA, Inc., 2018 WL 626355, at *9 (E.D. Tex

 Jan. 30, 2018). The Court has addressed not only the requirements of an expert report, but the

 service of an expert report, too.

        In Motio, Inc. v. BSP Software LLC, the Court held that Plaintiff Motio’s failure to provide

 an expert report under Rule 26(a)(2)(B) for Motio’s proposed expert, who was designated pursuant

 to Rule 26(a)(2)(C), precluded any testimony from the proposed expert. 2016 WL 74425, at *2

 (E.D. Tex. Jan. 6, 2016). Motio had argued that, because its proposed expert was designated

 pursuant to Rule 26(a)(2)(C), Rule 26(a)(2)(B) was inapplicable. The Court, however, held

 otherwise. Citing the Court’s Scheduling Order, the Court stated that the Order “specifically

 identifies and emphasizes that parties are to provide their expert reports as set out under subsection

 (B) for ‘ALL experts.’” Id. (citation omitted). Even if the Court found plaintiff’s mistaken

 interpretation to be reasonable, the Court continued, Motio “failed to comply with the requirements

 of Rule 26(a)(2)(C). Id. Specifically, the Court noted that Motio had merely offered a list of topics

 that the proposed expert could speak toward with no facts or opinions. Thus, the Court found that

 Motio did not “provide a meaningful ‘summary of the facts and opinions to which [the proposed

 expert was] expected to testify.” Id.

        Here, Mobility Workx makes three arguments surrounding why Dr. Helal’s expert

 disclosure should not be stricken. Each of Mobility’s arguments fail.




                                                  17
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 18 of 44 PageID #: 10633




                        i.     Distinguishing Motio

        First, Mobility Workx claims that the present action is distinguishable from Motio because,

 here, Dr. Helal and Dr. Hernandez concurred with Dr. Nair’s expert report and, further, Dr. Helal

 concurred with the methodology and contents of Dr. Hernandez’ report. Thus, this dispute,

 Mobility Workx argues, is one of form over substance that lacks merit because Verizon has

 effectively been placed on notice as to what Mobility Workx’ experts will testify. Mobility Workx

 misses the mark. The judicial process is filled with formal requirements and rules for a purpose;

 namely, that each litigant receives a fair, full, and just judicial process. See FED. R. CIV. P. 1.

 Mobility Workx claims that this fair process can still be met because Verizon was placed on notice

 by the experts adopting and concurring with one another’s opinions. While it is true, to an extent,

 that some form of notice has been provided to Verizon, that notice is legally inadequate. Genband

 US, 2015 WL 12911530 at *2. As previously stated, an expert report is simply inadequate when

 a party “peruses” another expert’s report, adopts that expert’s findings, and then merely signs

 “one’s name at the bottom to signify agreement.” Quintel Technology, 2018 WL 626355 at *9.

 Thus, Mobility Workx has categorically failed to comply with the requirements of Rule

 26(a)(2)(B).

                        ii.    Mistaken Interpretation of the Court’s Scheduling Order

        Mobility Workx’ second argument is that it was unaware that it was under the requirements

 of Rule 26(a)(2)(B), rather than Rule 26(a)(2)(C). Because of this mistake, Mobility Workx claims

 that it should be granted leniency. This argument fails for two independent reasons. First, the

 Court’s Scheduling Order is far from ambiguous. The language clearly states that the parties are

 to provide “expert witnesses report, to include for ALL experts all information set out in Rule

 26(2)(B)” (Dkt. #88). That Mobility Workx is a “new participant to litigation in this District” does



                                                 18
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 19 of 44 PageID #: 10634




 not provide Mobility Workx with an excuse for not following the Court’s Orders. If Mobility

 Workx was confused about the Court’s Order, it should have sought clarification or researched

 how the Order had been construed in a nearly identical case. See Motio, Inc., 2016 WL 74425, at

 *2. There is simply no tenable justification for misconstruing the Court’s Order. For this reason,

 Mobility Workx’ mistaken interpretation fails to serve as the shield that Mobility Workx desires.

        Additionally, Mobility Workx claims that its mistaken interpretation caused Verizon no

 prejudice because Mobility Workx provided Verizon with the information required under Rule

 26(a)(2)(C). Like in Motio, however, Mobility Workx did not comply with the rigors of Rule

 26(a)(2)(C). As previously stated, Rule 26(a)(2)(C) requires that a party disclose the following

 information for any witness who does not provide a written report:

        (i) the subject matter on which the witness is expected to present evidence under Federal
        Rule of Evidence 702, 703, or 705; and
        (ii) a summary of the facts and opinions to which the witness is expected to testify.
 In Motio, Plaintiff Motio provided the following disclosure for its proposed expert, Lynn Moore:
        Mr. Moore, in addition to offering fact testimony that is not subject to disclosure under
        Rule 26(a)(2)(C), may present expert testimony on the patent-in-suit and the products at
        issue in this lawsuit including the operation of Motio's MotioCI product and Defendants'
        ICS/IVC product. He may also present expert testimony in response to the opinions
        expressed by Defendants' purported experts. It is expected that Mr. Moore may testify as
        to the validity of the patent in suit pursuant to 35 U.S.C. §§ 101, 102, 103 & 112 including
        secondary considerations of non-obviousness. It is expected that Mr. Moore may testify
        as to Defendants' infringement of the patents in suit and the resulting damage to Motio by
        Defendants' continued infringement.
 Motio, Inc., 2016 WL 74425, at *2. The Court, after holding that Motio’s disclosures failed to

 meet the requirements of Rule 26(a)(2)(B), additionally held that Motio’s disclosures failed to

 meet the requirements of Rule 26(a)(2)(C). Specifically, the Court found that “Plaintiff merely

 lists a set of topics that Mr. Moore may speak toward, but offers no actual facts or opinions, forcing

 Defendants to make assumptions based on things outside the disclosure as to what Mr. Moore will

 testify.” Id. Motio claimed, however, that even if the disclosures were insufficient, there was no

                                                  19
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 20 of 44 PageID #: 10635




 prejudice to the defendants because they could refer to previous depositions of Moore to ascertain

 what Moore would testify to. Id. The Court rejected this argument and explicitly held that “referral

 to depositions is not an adequate substitute for the summary required by Rule 26.” Id. (citing

 Retractable Technologies, Inc. v. Becton, Dickinson and Co., 2013 WL 4776189, at *3–4 (E.D.

 Tex. Sep. 6, 2013)). As such, the Court found that Motio had not provided defendants with proper

 notice or disclosures and accordingly struck the expert disclosures of Motio’s proposed expert.

        Here, the facts, while not identical to those of Motio, compel the same conclusion. For the

 sake of clarity, Mobility Workx’ disclosures, as summarized by Verizon, are laid out here:

        Mobility Workx intends to offer expert testimony from Dr. Helal and Dr. Hernandez
        pursuant to Rule 26(a)(2)(C) on numerous topics, including the following:
            •  damages;
            •  defendant’s [alleged] usage of plaintiff’s ‘417 patent on their network;
            •  defendant’s [alleged] usage of plaintiff’s ‘330 patent and their [alleged]
               requirement that all of its vendors test phones using the ‘330 patent before it can be
               accepted for use on defendant’s cellular network;
            • matters that may be necessary or appropriate to rebut any of Defendant’s defenses;
            • that it is not possible for defendant Verizon to offer its cellular phone services
               without infringing upon the ‘417 patent because the teachings of the ‘417 patent
               are needed to prevent dropped calls when a cellular user travels from one cell to
               another;
        See Ex. 1, 2-4. Mobility supplemented this designation and indicated that, in addition to
        the above topics, its witnesses would offer the following expert testimony:
            • Both Dr Helal and Dr. Hernandez may testify about the facts and opinions
               expressed in Dr. Suku Nair’s revised expert report, which Dr. Helal and Dr.
               Hernandez concur with;
            • Dr. Helal agrees with the methodology contained in each of the reports prepared by
               Dr. Hernandez and is prepared to testify about the contents of those report as well”;
            • Dr. Hernandez and Dr. Helal have reviewed the Expert Report of James A. Proctor
               and are prepared to explain how Mr. Proctor has misunderstood the teaching of the
               references relied on by Mr. Proctor to conclude the asserted claims of the patents
               in suit are invalid;
            • Dr. Hernandez and Dr. Helal are prepared to testify about how the LTE system
               works compared to prior wireless communication networks, including the
               differences between the equipment that makes up the systems, the differences in
               hand over procedures between the different systems;
            • Notwithstanding the foregoing, Plaintiff and their experts reserve the right to
               provide expert testimony on any matter for which they are asked to provide opinion

                                                 20
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 21 of 44 PageID #: 10636




                testimony during their depositions in this matter, and supplement any expert
                opinions and/or reports in rebuttal to any subject matter.
 Dkt. #101. While there are quantitatively more disclosures here than in Motio, the quality of the

 disclosures fare no better. Each disclosure surrounding Dr. Helal is conclusory, unsupported by

 facts or opinions, and requires Verizon to make assumptions about what exactly Dr. Helal will

 testify to. Additionally, while Mobility Workx claims that Verizon has been given proper notice

 because Dr. Helal has concurred entirely with Dr. Nair and Dr. Hernandez’ expert reports, the

 reference to another expert’s report is insufficient. Like reference to deposition testimony, which

 at the very least comes from the same expert, reference to another expert’s report is “not an

 adequate substitute for the summary required by Rule 26[(a)(2)(C)].” Motio, Inc., 2016 WL

 74425, at *2. Mobility Workx second argument accordingly fails.

                        iii.   Leave to File Late Expert Reports

        The third and final argument that Mobility Workx makes is more of a request. Should the

 Court grant Verizon’s Motion, Mobility Workx requests that it receive leave to file a late expert

 report by Dr. Helal and Dr. Hernandez. The Court would not be opposed to late expert reports,

 but the late expert reports that Mobility Workx offers are insufficient. The expert reports Mobility

 Workx suggests are merely reports “where each professor would simply sign the same report

 issued by Dr. Nair” (Dkt. #109). Such expert reports—reports that Mobility Workx unabashedly

 admits would be “ghost written”—would be wholly inadequate. See Quintel Technology, 2018

 WL 626355 at *9. For these reasons, Mobility Workx request is denied.

                b. Scope of Dr. Hernandez’ Expert Report

        According to Verizon, “Mobility [served] expert reports authored by Dr. Hernandez, but

 they were limited to damages issues. Mobility did not provide any expert report from Dr.

 Hernandez on the remaining topics it identifies in the original and supplemental ‘Designation of


                                                 21
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 22 of 44 PageID #: 10637




 Expert Witnesses’” (Dkt. #101). Mobility counters that because of “the language that [Dr.] Helal

 and [Dr.] Hernandez concur with the opinions expressed in Dr. Suku Nair’s revised expert report,

 it is as if Dr. Helal and Dr. Hernandez signed the expert report signed by Dr. Nair” (Dkt. #109).

 As stated in Part II(a) supra, preparation of an expert report “implies involvement other than

 perusing a report drafted by someone else and signing one's name at the bottom to signify

 agreement.” Quintel Technology, 2018 WL 626355 at *9; see also Genband US LLC, 2015 WL

 12911530 at *2 (“Experts must undertake their own analyses and may not blindly rely on the

 opinions of others.”). Given this interpretation of what it means to “prepare” an expert report, it

 is evident that Dr. Hernandez is not permitted to rely on Dr. Nair’s analysis and adopt Dr. Nair’s

 opinions wholesale without his own expert report. Dr. Hernandez’ expert report only discusses

 damages (Dkt. #101). Consequently, Dr. Hernandez is only permitted to serve as an expert witness

 on damages. The merits of Dr. Hernandez’ analyses, however, remain to be evaluated. The Court

 now turns to Defendant Verizon Wireless’s Motion to Exclude the Opinion of Dr. Edwin A.

 Hernandez.

  III.   Defendant Verizon Wireless’s Motion to Exclude the Opinion of Dr. Edwin A. Hernandez
         (Dkt. #102);
         Following Defendant’s Motion to Strike the Expert Disclosure of Dr. Sumi Helal and Dr.

 Edwin Hernandez (Dkt. #101), Defendant Verizon next filed a Motion to Exclude the Opinion of

 Dr. Edwin A. Hernandez (Dkt. #102). In its Motion, Verizon argues that Dr. Hernandez lacks the

 requisite qualifications to serve as an expert. Further, Verizon claims that, should the Court find

 that Dr. Hernandez is qualified, Dr. Hernandez’ opinions are unreliable and not based on sufficient

 facts or data. Mobility Workx opposes each of Verizon’s contentions. The Court addresses

 whether Dr. Hernandez is sufficiently qualified to serve as an expert first, then turns to the opinions

 Dr. Hernandez proffers.


                                                   22
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 23 of 44 PageID #: 10638




                 a. Dr. Hernandez’ Qualifications

         “Whether an individual is qualified to testify as an expert is a question of law.” Williams

 v. Manitowoc Cranes, L.L.C., 898 F.3d 607, 614–15 (5th Cir. 2018) (citing Huss v. Gayden, 571

 F.3d 442, 452 (5th Cir. 2009); Mathis v. Exxon Corp., 302 F.3d 448, 459 (5th Cir. 2002)). Pursuant

 to Rule 702, “[a] witness who is qualified as an expert by knowledge, skill, experience, training,

 or education may testify in the form of an opinion.” FED. R. EVID. 702; see also United States v.

 Bourgeois, 950 F.2d 980, 987 (5th Cir. 1992) (“[t]o qualify as an expert, ‘the witness must have

 such knowledge or experience in [his] field or calling as to make it appear that his opinion or

 inference will probably aid the trier in his search for truth’”); Kumho Tire Co., 526 U.S. at 151,

 119 S. Ct. 1167 (stating that a witness may be an expert even if his or her expertise is based purely

 on experience). Rule 702 does not require “that an expert be highly qualified in order to testify

 about a given issue.” Manitowoc Cranes, 898 F.3d at 614–15. Indeed, “[a]lthough an expert's

 qualifications may be less-than-sterling, she may still be certified.” Id. For all a Court must find

 “are ‘sufficient indicia’ that an individual will ‘provide a reliable opinion’ on the subject . . . .” Id.

 at 625 (citing Huss v. Gayden, 571 F.3d 442, 455–56 (5th Cir. 2009)).                   This is because

 ‘[d]ifferences in expertise bear chiefly on the weight to be assigned to the testimony by the trier of

 fact, not its admissibility.’” Id. With that being said, “[a] district court should refuse to allow an

 expert witness to testify if it finds that the witness is not qualified to testify in a particular field or

 on a given subject.” Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999) (quoting Holbrook v.

 Lykes Bros. Steamship Co., Inc., 80 F.3d 777, 781 (3d Cir. 1996)). In making the determination

 of whether an expert is qualified, a district court is afforded “wide latitude.” Wilson v. Woods, 163

 F.3d 935, 936–37 (5th Cir. 1999) (citing Watkins v. Telsmith, Inc. 121 F.3d 984, 988 (5th Cir.

 1997)). The proponent of expert testimony has the burden of showing that the testimony is reliable.



                                                     23
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 24 of 44 PageID #: 10639




 See United States v. Hicks, 389 F.3d 514, 525 (5th Cir. 2004); Moore v. Ashland Chem. Inc., 151

 F.3d 269, 276 (5th Cir. 1998) (en banc).

         Here, the Court finds that, while Dr. Hernandez’ qualifications are “less-than-sterling,”

 there is sufficient indicia that Dr. Hernandez can provide a reliable opinion on the subject of

 damages as an expert. Williams, 898 F.3d at 614–15. Dr. Hernandez is a Fulbright Scholar with

 a doctorate in computer engineering, master’s degree in electrical and computer engineering, and

 bachelor’s degree in electronics engineering. Dr. Hernandez has been issued eleven patents and

 has four additional patent applications pending. Further, Dr. Hernandez is the inventor of the

 patents in question here and is a principal at Mobility Workx. More importantly, for this dispute,

 Dr. Hernandez spent time with a number of companies prior to his time at Mobility Workx. One

 of those companies was Motorola. At Motorola, Dr. Hernandez “was called upon to evaluate

 patents, assess their market potential, look for flaws or weaknesses, and then advise how much the

 company should pay” (Dkt. #110) (citation omitted). This experience persuades the Court that Dr.

 Hernandez has sufficient qualifications to aid the trier of fact in assessing a patent’s value. While

 none of Dr. Hernandez’ degrees are in economics, a degree is not required to serve as an expert.

 See FED. R. EVID. 702; Bourgeois, 950 F.2d at 987. Accordingly, the Court holds that Dr.

 Hernandez has sufficient experience in evaluating technology and patents to license, providing

 third parties with economic advice, and evaluating assets to serve as the damages expert in this

 case.

         Further, Verizon’s arguments attacking Dr. Hernandez’ qualifications are unpersuasive.

 Verizon claims that because Dr. Hernandez responded in deposition that a particular question was

 “a question for [a] damages expert,” he is unqualified (Dkt. #102). But the deposition that Verizon




                                                  24
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 25 of 44 PageID #: 10640




 is referring to is one where Dr. Hernandez was serving as a fact witness and as a 30(b)(6) witness,

 not as an expert. Verizon next claims that Dr. Hernandez

        also stated that earlier licensing negotiations he was involved in were “entered into under
        stressful situations where the licensing party was naïve” and that “Mobility Workx has
        never before had the opportunity to conduct sophisticated negotiations where artificial time
        pressures and financial intimidation were not present,” thus effectively admitting that he
        was not capable of acting as a damages expert in those situations
 (Dkt. #102). But, as Mobility Workx notes, this was Dr. Hernandez’ first patent negotiation. It

 takes no leap of logic to ascertain that an expert, whose expertise is predicated upon work-based

 experience, would not begin his or her career as an expert. Expertise does not occur over night.

 Thus, merely citing an early negotiation where Dr. Hernandez felt unqualified does not

 demonstrate that Dr. Hernandez is unqualified. While Dr. Hernandez’ qualifications are “less than

 sterling,” his qualifications are sufficient enough that his opinions may aid the jury who may then

 ferret out the truth. Williams, 898 F.3d at 614–15; Hicks, 389 F.3d at 525. Accordingly, the Court

 holds that Dr. Hernandez is qualified to serve as an expert on damages.

                b. The Reliability of Dr. Hernandez’ Royalty Rate

        The legal standard that is outlined in Part I(b) supra, applies equally here and is therefore

 incorporated to this portion of the opinion. After claiming that Dr. Hernandez is not qualified to

 serve as an expert, Verizon next attacks the merits of Dr. Hernandez’ expert opinion. Namely,

 Verizon claims that Dr. Hernandez: (1) disregarded relevant considerations in his damages

 calculations; and (2) utilized flawed theories in calculating damages. The Court addresses each

 argument below.

                       i.      Relevant Considerations

        Verizon claims that Dr. Hernandez impermissibly omitted previous licensing values in the

 formulation of his proposed royalty rate. Those previous licensing values include agreements that

 consisted of “a $500,000 license to the ‘508, ‘417, and ‘330 Patents to Apple; and a $175,000

                                                 25
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 26 of 44 PageID #: 10641




 license to the ‘508 and ‘417 Patents to T-Mobile” (Dkt. #102). These licensing values, Verizon

 claims, were omitted due to Dr. Hernandez’ belief that there was a “criminal conspiracy” which

 effected the value of those licenses; a criminal conspiracy, Verizon counters, that is “deeply

 serious, outlandish, and reflect[s] a disconnect with the facts” (Dkt. #102). As a result of Dr.

 Hernandez’ belief, Verizon asserts that “highly relevant” economic factors were excluded from

 Dr. Hernandez’ royalty analysis. Mobility Workx counters that it was proper to exclude these

 licensing values and the negotiations that occurred leading up to them. Exclusion of these licensing

 values was proper, Mobility Workx continues, because, among other things, there were

 undisclosed relationships between Mobility Workx’ prior legal team and T-Mobile’s legal team as

 well as witness tampering which effected the value of the licenses. True or not, Mobility Workx

 continues, the principals of Mobility Workx believe these claims and they should be omitted from

 the analysis.

        The present dispute between Verizon and Mobility Workx illustrates the quintessential

 dispute that should be left to the jury; a dispute centered around premises and assumptions. One

 party, Verizon, is arguing here that a particular statistic should have been included and that the

 reasoning for omitting that statistic is flawed. The other party, Mobility Workx, is arguing that

 the statistic must be omitted and the reasoning behind its omission is sound. The Court is not in

 the business of weighing whether evidence is weak or strong, that is the jury’s job. Primrose

 Operating Co., 382 F.3d at 562; Guy v. Crown Equip. Corp., 394 F.3d at 325. Saint Lawrence

 Communications LLC v. ZTE Corp., 2017 WL 679623 (E.D. Tex. Feb. 21, 2017) supports the

 Court’s conclusion.

        In Saint Lawrence Communications, Defendant Motorola filed a Motion to exclude

 Plaintiff Saint Lawrence Communication’s expert witness, Roy Weinstein. Id. at *1. One of the



                                                 26
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 27 of 44 PageID #: 10642




 areas of contention in Saint Lawrence Communications was Mr. Weinstein’s use of two LG

 proposals which “substantially differ[ed] from the ultimate agreement reached by SLC and LG,

 almost by a factor of ten” to support his adjusting of the proposed royalty upward. Id. The Court

 rejected Motorola’s disagreement with Mr. Weinstein’s reliance on prior licenses when it stated

 that, “[i]n principle, experts may increase royalty rates derived from prior licenses to account for

 discounts attributable to litigation risks and costs.” Id. While the increase in royalty rate in the

 present action is not attributable to litigation risks and costs, it is another example of a permissible

 factor effecting the derivation of a royalty rate. When comparing the two cases side-by-side, it

 becomes evident that the present action requires the same conclusion. Like in Saint Lawrence

 Communications, the primary disagreement here is not with the methodology that Dr. Hernandez

 employs, “but with the inputs [Dr. Hernandez] uses.” Id. at 2. Thus, like in Saint Lawrence

 Communications, the issue is not with the admissibility of the testimony, but the weight and

 credibility of the testimony. Id.; see also Wallis, 2014 WL 3809743 at *1 (“As a general rule,

 questions relating to the bases and sources of an expert's opinion affect the weight of the evidence

 rather than its admissibility, and should be left for the finder of fact.”). This means that any issue

 with Dr. Hernandez’ testimony in this particular instance should be handled through cross-

 examination. To be sure, if the underlying reasoning for Dr. Hernandez’ methodology is flawed,

 absurd, or even irrational, then “[v]igorous cross-examination, presentation of contrary evidence,

 and careful instruction on the burden of proof” will serve as the proper antidote for attacking these

 potentially “shaky” arguments. Daubert, 509 U.S. at 596. Exclusion of Dr. Hernandez’ opinion

 will not. Consequently, Verizon’s Motion, in this instance, is denied.




                                                   27
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 28 of 44 PageID #: 10643




                           ii.      Theories

         Faced with proposed expert testimony, a district court judge must make a “preliminary

 assessment of whether the reasoning or methodology underlying the testimony is scientifically

 valid and of whether that reasoning or methodology properly can be applied to the facts in issue.”

 See Daubert, 509 U.S. at 596. The factors that a court may consider in determining whether an

 expert’s methodology is valid have become commonly known as the “Daubert Factors.” Those

 factors, which are not exclusive, include:

         (1) whether the expert’s theory or technique can be or has been tested;
         (2) whether the theory or technique has been subjected to peer review and publication;
         (3) the known or potential rate of error of the challenged method; and
         (4) whether the theory or technique is generally accepted in the relevant scientific
         community.
 Id. at 593–94.

         Here, Verizon alleges five “errors and inconsistencies” in Dr. Hernandez’ report.2 Those

 alleged errors include the claims that: (1) Dr. Hernandez’ damages figures are inconsistent; (2) Dr.

 Hernandez’ report relies upon “unsubstantiated and conclusory factual premises”; (3) Dr.

 Hernandez assigned arbitrary values to “certain alleged benefits of the Asserted Patents” to reach

 the proposed royalty rates; (4) Dr. Hernandez utilized “unreliable damages theories for the ‘417

 Patent, including an arbitrary 5 times multiplier”; and (5) Dr. Hernandez incorrectly asserted “that

 the hypothetical negotiation date for the ‘330 Patent should be June 12, 2007” (Dkt. #102).

                                        1. Arguments 1, 2, & 3

         The first three arguments are easily dismissed. Like the dispute over the omission of certain

 licensing values discussed in Part III(b)(i) supra, disputes over allegedly inconsistent damages




 2
   Verizon seemingly makes the argument that the rebuttal report of Dr. Keith Ugone illustrates further errors and
 inconsistencies in Dr. Hernandez’ Expert Report. To the extent that those have not been briefed, however, they are
 waived.

                                                        28
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 29 of 44 PageID #: 10644




 figures, unsubstantiated and conclusory factual premises, and arbitrary value assignments are

 better left to cross examination than exclusion. Daubert, 509 U.S. at 596. To be sure, it is a well-

 known facet of evidentiary law that “questions relating to the bases and sources of an expert's

 opinion affect the weight of the evidence rather than its admissibility, and should be left for the

 finder of fact.” Wallis, 2014 WL 3809743 at *1. As such, the Court will not exclude the opinions

 of Dr. Hernandez based on Verizon’s first three arguments.

                                   2. Argument 4

        Verizon next argues that Dr. Hernandez utilized “unreliable damages theories for the ‘417

 Patent . . . .” (Dkt. #102). Those theories, according to Verizon include: “(1) an arbitrary 5 times

 multiplier to [Dr. Hernandez’] damages number for the ‘330 Patent; and (2) an analysis that facially

 appears to analyze the Georgia-Pacific factors but rests on faulty premises” (Dkt. #102). Mobility

 Workx responds by stating that Dr. Hernandez employed an analytical method that was used in

 parallel with the Georgia-Pacific Factors. The ‘417 Patent was thus valued by using the Key

 Performance Indicator (“KPI”) factors that are part of the GPPS Standards and LTE Standards

 Requirements, according to Mobility Workx. The Court need not take time discussing whether

 the Georgia-Pacific Factors survive Daubert; the Georgia-Pacific Factors have already passed

 muster. See Ericsson, Inc. v. D-Link Systems, Inc., 773 F.3d 1201, 1230 (Fed. Cir. 2014).

 Irrespective of which method Dr. Hernandez employed, Verizon claims that his basis for the 5

 times multiplier and his decision to impose a 0.12% royalty rate on all LTE revenue of Verizon is

 arbitrary and unsupported. Saint Lawrence Communications is again helpful.

        As previously discussed, Saint Lawrence Communications concerned Defendant Motorola

 challenging numerous aspects of Plaintiff Saint Lawrence Communication’s expert witness, Roy

 Weinstein’s expert testimony. 2017 WL 679623 at *1. One of Motorola’s arguments was that



                                                 29
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 30 of 44 PageID #: 10645




 Weinstein arbitrarily adjusted the royalty rate upward by five cent increments under the Georgia-

 Pacific framework. Id. at 2. According to Motorola, Weinstein’s opinion should have been

 excluded because of a failure to “substantiate why five cents is a reasonable value to apply . . . .”

 Id. The Court rejected Motorola’s argument. Rather than requiring rigid, exact certainty in the

 determination of a royalty rate, the court stated that “[a] reasonable royalty analysis “necessarily

 involves an element of approximation and uncertainty . . . .” Id. at 2 (citing Lucent Technologies,

 Inc. v. Gateway, Inc., 580 F.3d 1301, 1325 (Fed. Cir. 2009)). Thus, the Court continued,

 “mathematical precision is not required.” Id. (citing Whitserve, LLC v. Computer Packages, Inc.,

 694 F.3d 10, 31 (Fed. Cir. 2012)). At the Daubert stage, all that is required is that the expert

 explain “why and generally to what extent the particular factor impacts the royalty calculation is

 needed.” Id. (citing Whitserve, 694 F.3d at 31).

        Here, Dr. Hernandez outlines each approach. To analyze the ‘330 Patent, Mobility Workx

 claims that Dr. Hernandez employed a “Cost Savings Approach.” Under this approach, Dr.

 Hernandez “analyze[d] how much it would cost not to use the patent and to rely solely upon field

 testing . . .” (Dkt. #110).   This led Dr. Hernandez, Mobility Workx claims, to arrive

 “conservatively at a cost savings per phone” (Dkt. #110).          Following this calculation, Dr.

 Hernandez then multiplied “the number of phones by the cost savings per phone, and then he

 apportion[ed] the savings between the patentee (“Mobility”) and the infringer (“Verizon”) in the

 hypothetical negotiation” (Dkt. #110). The Cost Savings Approach, according to Mobility Workx,

 has been accepted by multiple courts. See e.g., Lucent Technologies, Inc. V. Gateway, Inc., 580

 F.3d 1301, 1324 (Fed. Cir. 2009); TWM Mfg. Co. v. Dura Corp., 789 F.2d 895, 899 (Fed. Cir.

 1986); TC Technology LLC v. Sprint Corporation, WL 2515779, at *2–5 (D. Del. Jun. 18, 2019).

 As for the ‘417 Patent, Mobility Workx maintains that Dr. Hernandez applied an analytical method



                                                  30
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 31 of 44 PageID #: 10646




 that was used in parallel with the Georgia Pacific Factors (Dkt. #110). To value the ‘417 Patent,

 Dr. Hernandez used the KPI factors, which are part of the GPPS Standards and LTE Standards

 (Dkt. #110). Dr. Hernandez then applied a “five times multiplier” to the Cost Savings Approach

 “provided by the ‘330 Patent to Verizon to arrive at a value for the ‘417 Patent to Verizon”

 (Dkt. #102, Exhibit 1). This five times multiplier, Dr. Hernandez states, was implemented to

 account for the handover feature which is “of greater magnitude and used every day by customers

 on the Verizon network . . . .” (Dkt. #102, Exhbit 1).

        Verizon objects to Dr. Hernandez’ calculations, as well as what Verizon deems as an

 arbitrary assertion of a 0.12% royalty on all LTE revenue of Verizon. At the outset, the Court

 again notes that the methodology employed by Dr. Hernandez is generally accepted. See e.g.,

 Lucent Technologies, 580 F.3d at 1324; Dura Corp., 789 F.2d at 899; TC Technology, WL

 2515779 at *2–5. Moreover, Verizon does not focus on attacking the reliability of the Georgia-

 Pacific factors or the analytical approaches utilized. The issue that Verizon has, rather, is with

 what it deems are arbitrary inputs. Mobility Workx disagrees and claims that each input is a

 “conservative” decision grounded in accepted methodologies. Irrespective of this dispute, the law

 remains clear; “mathematical precision” in royalty calculations is not required.            Lucent

 Technologies, 580 F.3d at 1325; Saint Lawrence Communications, 2017 WL 379623 at *2. Dr.

 Hernandez has provided an explanation for why each factor he has utilized has been considered

 and how it impacts his royalty calculation. At the Daubert stage, that is all that Dr. Hernandez is

 required to provide. Whitserve, 694 F.3d at 31; Saint Lawrence Communications, 2017 WL

 379623 at *2. Any dispute that Verizon and Mobility Workx may have over the inputs utilized by

 Dr. Hernandez are better characterized as disputes over weight and credibility than admissibility.




                                                 31
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 32 of 44 PageID #: 10647




 Thus, these disputes are better resolved by the jury.3 See Wallis, 2014 WL 3809743 at *1.

 Verizon’s Motion, in this instance, is therefore denied.

                                         3. Argument 5

          Finally, Verizon argues that Dr. Hernandez incorrectly asserted “that the hypothetical

 negotiation date for the ‘330 Patent should be June 12, 2007” (Dkt. #102). Like the disputes over

 allegedly inconsistent damages figures, unsubstantiated and conclusory factual premises, and

 arbitrary value assignments, a dispute over when the hypothetical negotiation date would have

 occurred is better left to cross examination than the exclusion of Dr. Hernandez’ entire opinion.

 Daubert, 509 U.S. at 596. Verizon’s Motion, in this instance, is again denied.

  IV.     Plaintiff Mobility Workx, LLC’s Motion to Strike Portions of James Proctor’s Expert
          Report (Dkt. #104)
          Mobility Workx requests that the Court strike certain portions of James Proctor’s—

 Verizon’s expert—Expert Report. Specifically, Mobility Workx requests that the Court strike Mr.

 Proctor’s obviousness opinions, standards opinions, all portions referring to new references,

 discussion of the ’330 background, all unsupported written description opinions, all portions

 contrary to the Court’s claim construction, all references to incorporated invalidity charts,

 paragraph 208 referring to Claim 7, and any highlighted portions in Mr. Proctor’s Expert Report

 not discussed in Mobility Workx’ Motion (Dkt. #104). Verizon opposes Mobility Workx’ Motion

 (Dkt. #108). The Court will address each dispute individually below.

                   a. Obviousness Opinions

          “The Local Patent Rules ‘exist to further the goal of full, timely discovery and provide all

 parties with adequate notice of information with which to litigate their cases.” Fenner Invs., Ltd.


 3
   If, for instance, Dr. Hernandez incorrectly applied his rate to the “royalty base of Verizon’s entire LTE revenue,”
 then cross examination may uncover such an error. At this juncture, however, it is not for the Court to judge whether
 Dr. Hernandez’ conclusions are correct or incorrect.

                                                          32
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 33 of 44 PageID #: 10648




 V. Hewlett-Packard Co., 2010 WL 786606, at *2 (E.D. Tex. Feb. 26, 2010). Under Local Patent

 Rule 3-3, a party charged with infringement must “identify each item of prior art that allegedly

 anticipates each asserted claim or renders it obvious.” P.R.3-3(a). The invalidity contentions must

 also include a “chart identifying where specifically in each alleged item of prior art each element

 of each asserted claims is found.”   Id. at 3-3(c). Should a party fail to provide this necessary

 information, a court may impose any “just” sanction. O2 Micro Int’l Ltd. V. Monolithic Power

 Sys., Inc., 467 F.3d 1355, 1363 (Fed. Cir. 2006). With that being said, “striking invalidity

 contentions ‘is an extreme decision comparable to determining “whether evidence should be

 excluded for discovery violations.’” Eolas Technologies Inc. v. Amazon.com, Inc., 2016 WL

 7666160, at *1 (E.D. Tex. Dec. 5, 2016) (citing Computer Acceleration Corp. v. Microsoft Corp.,

 503 F. Supp. 2d 819, 822 (E.D. Tex. Aug. 24, 2007)). “Therefore, courts are hesitant to strike

 contentions absent evidence of unreasonable delay and prejudice.” Id.

        Here, Mobility Workx asserts that “every obviousness opinion disclosed in Proctor’s

 invalidity report in Sections X.A., X.C., X.D., and XI.A., XI.B., XI.C., and XI.D. was either not

 disclosed at all or was inadequately disclosed in Verizon’s invalidity contentions and thus should

 be stricken” (Dkt. #104). Mobility Workx provides the Court with no argument that Sections

 XI.A., XI.B., XI.C., and XI.D., were undisclosed or inadequately disclosed. Rather, Mobility

 Workx rests on conclusory allegations that each of these Sections are improper and thus must be

 stricken. Such arguments do not persuade the Court. Therefore, Mobility Workx’ requested relief

 as to Sections XI.A., XI.B., XI.C., and XI.D is denied. The Court now considers the remaining

 Sections.

        Mobility Workx first calls into question Section X.A. Mobility Workx claims that Section

 X.A. combines “the Liu Paper and the Liu Patent with the Gwon I reference, even though these



                                                 33
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 34 of 44 PageID #: 10649




 two combinations were never disclosed in Verizon’s invalidity Contention Charts” (Dkt. #104).

 As Verizon counters, however, these “obviousness combinations were explicitly disclosed in the

 Invalidity Contentions. Ex. 3 at 10 (“U.S. Pub. No. 2002/0131386 [Gwon I] in combination with

 U.S. Patent No. 5,825,759 [Liu Patent]. U.S. Pub. No. 2002/0131386 [Gwon I] in combination

 with ‘A Virtual Distributed System Architecture’ [Liu Paper].”)” (Dkt. #108). Mobility Workx

 does not refute Verizon’s assertion. The Court will not strike contentions which have already been

 disclosed. Mobility Workx’ Motion, in this instance, is accordingly denied.

        Mobility Workx next asserts that Section X.C. combines “the 3G UMTS with the Bahl

 reference, even though these two combinations were never disclosed . . . .” (Dkt. #104). This is

 all that Mobility Workx states. Verizon counters that, again, its invalidity contentions support its

 disclosures. More specifically, Verizon points to each of the 3G UMTS claim charts it provided

 which state:

        Alternatively, Claims 1, 4, and 7 are obvious over the 3G UMTS standard’s soft handover
        procedures because any alleged difference between the claimed subject matter of the ’417
        Patent and the 3G UMTS standard’s soft handover procedures would have been obvious at
        the time the invention was made to a person of ordinary skill in the art in view of the
        knowledge related to Mobile IP, Wi-Fi, and/or cellular telecommunications of one of skill
        in the art, and/or in view of the prior art references identified in Defendant’s Invalidity
        Contentions including but not limited to those references identified in [Section II.D].”
 (Dkt. #108) (citing Exhibit 4 and Exhibit 3). Verizon also points to its disclosure of Bahl in its

 Preliminary Invalidity Contentions (Dkt. #108) (“identifying U.S. Patent No. 6,385,454 [Bahl] in

 Section II.D, where Bahl is one of just eleven references apart from the 3G UMTS standards”)

 (citing Exhibit 3). Again, the Court will not strike contentions which have been previously

 disclosed. Thus, Mobility Workx Motion is again denied.

        Finally, Mobility Workx asserts that Section X.D. should be struck when it merely states

 that the Section “combines Gwon I with Gwon II [as] a completely undisclosed reference”

 (Dkt. #104).   Verizon admits that Gwon II “was not explicitly identified in the Invalidity

                                                 34
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 35 of 44 PageID #: 10650




 Contentions” yet argues that any reliance on Gwon II should be permitted because it was a “central

 reference during prosecution of the parent patent, U.S. Patent No. 7,697,508 (“’508 Patent”), and

 during claim construction in the related case of Mobility Workx, LLC v. T-Mobile US, Inc. et al.,

 No. 4:17-cv-567-ALM . . .” (Dkt. #108). In the interest of fairness, the Court declines to strike

 such references at this moment. Rather, like Defendant’s Motion which seeks to strike certain

 portions of Dr. Nair’s expert testimony (Dkt. #99), the Court elects to hear argument by the parties

 at the final pretrial conference on whether Section X.D. should be struck. Accordingly, the parties

 are hereby on notice that the inclusion of Section X.D. will be argued at the final pretrial

 conference.

                b. Standards Opinions

        Mobility Workx next asserts that under Kyocera Wireless Corp. v. International Trade

 Com’n, 545 F.3d 1340, 1351 (2008), Proctor may not combine specifications and treat them as a

 single anticipatory reference. To support this contention, Mobility Workx cites the following

 language:

        This court requires that in order to anticipate a claim, “a single prior art reference must
        expressly or inherently disclose each claim limitation.” Finisar Corp. v. DirecTV Group,
        Inc., 523 F.3d 1323, 1334 (Fed. Cir. 2008). The record evidence suggests that the GSM
        standard is not a single reference. The different specifications that comprise the GSM
        standard were authored by different subsets of authors at different times. Indeed, the GSM
        standard includes hundreds of individual specifications drafted by approximately ten
        different subgroups, each with its own title and separate page numbering. Each
        specification, though part of the greater GSM standard, stands as a separate document in
        its own right. Even Qualcomm's witness—admittedly one of the most knowledgeable
        people in the world about the operation of GSM—testified that she had not read the entire
        standard and did not know of any person who had read the entire standard. Open Session
        Tr. 1712, Mar. 15, 2006. Under these circumstances, the GSM standard is actually several
        prior art references with separate dates of creation, rather than a single prior art reference.
 Id. Mobility Workx accordingly states that “all opinions of Mr. Proctor where he treats standards

 as a single unitary reference must be stricken under Kyocera” (Dkt. #104). Mobility Workx

 misreads Kyocera. In Kyocera, the United States International Trade Commission (“ITC”)

                                                  35
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 36 of 44 PageID #: 10651




 determined that Qualcomm infringed Broadcom Corporation’s United States Patent 6,714,983

 (“’983 Patent”). Id. at 1340. As a remedy for this conduct, the ITC issued a limited exclusion

 order (“LEO”).     Id.   Qualcomm, along with Qualcomm’s customers, appealed the ITC’s

 determination. One of the numerous arguments Qualcomm made on appeal was that the ITC

 incorrectly found that Qualcomm’s specifications did not anticipate the asserted ‘983 Patent

 because they did not constitute a single reference under 35 U.S.C. § 102. Id. at 1351. The courts

 determination in Kyocera, however, was not a blanket prohibition against different specifications

 being used as a single anticipatory reference. Rather, Kyocera, as discussed in Finjan, Inc. v.

 Symantec Corp., was heavily grounded in the facts. 2013 WL 5302560, at *17 (D. Del. Sept. 19,

 2013) (interpreting Kyocera as “concluding that a collection of technical specifications collectively

 known as the GSM standard, written by several different authors over several years and each

 constituting a separate document in its own right, do not function as a single prior art reference”).

        Here, the present action is not an action—or is at least not alleged to be an action—where

 the specifications were authored by different subsets of authors at different times, with hundreds

 of specifications, ten different subgroups, individual titles and separate page numbering, and a

 witness who had “not read the entire standard.” Id. at 1351. Indeed, in the present case, Mobility

 Workx, who dedicates less than a full page to this argument, does not allege any analogous facts.

 Rather, Mobility Workx merely copies a paragraph from a Federal Circuit opinion and says that

 Proctor has violated the language. There is no specific language quoted from Mr. Proctor’s Expert

 Opinion that impermissibly combines specifications, no references to where these violations

 occurred, and no citation to which specifications Mr. Proctor combined. Without more, the Court

 does not find that Proctor has combined standards as a single anticipatory reference in an




                                                  36
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 37 of 44 PageID #: 10652




 impermissible manner because Mobility Workx has failed to adequately brief the Court on the

 issue. Mobility Workx’ Motion, as to standards opinions, is denied.

               c. New References

        The legal standard that Part IV(a) outlines supra, applies equally here. Mobility Workx

 contends that Mr. Proctor is attempting to present undisclosed invalidity contentions at trial.

 Specifically, Mobility Workx cites Mr. Proctor’s reference to Mobile IPv6, Gwon II, 3GPP TS

 25.331 V.5.1.0 (2002–06), and 3GPP 23.060 v5.1.0 (2002–03) (collectively “3G UMTS

 Standard”) (Dkt. #104). Mobility Workx requests that any reference to the aforementioned

 specifications be stricken. Verizon opposes the Court striking these specifications and maintains

 that Mr. Proctor’s reliance on these specifications is proper (Dkt. #108). The Court has already

 addressed the Gwon II specifications and stated that Mobility Workx’ Motion as to this matter is

 denied. As to Mobile IPv6, the Court finds that Verizon’s Invalidity Contentions support

 Verizon’s argument that Mr. Proctor’s theories are not new. Moreover, like in the ‘330 background

 infra, any discussion of the Mobile IPv6 standard as background is permissible. But, because the

 Court finds that the Invalidity Contentions support that discussion of the Mobile IPv6 Standard,

 the Court need not fully reach Verizon’s argument that any discussion is background material. As

 to the 3G UMTS Standard, Verizon counters that:

        These particular 3GPP specifications were explicitly identified in Verizon’s Invalidity
        Contentions, along with their combination with Shimizu. See Ex. 3 at 9-10 (“U.S. Pub.
        No. 2002/0045450 [Shimizu] in combination with the … 3G UMTS Standard”); Ex. 4 at
        421, 427, 440-41, 449-50, 462, 465, 471, 474, 478-79, 487-89, 502, 504, 518-19, 529-31.
 (Dkt. #108). As previously stated, the Court will not strike previously disclosed invalidity

 contentions. For these reasons, Mobility Workx’ Motion as to new references is denied.




                                                37
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 38 of 44 PageID #: 10653




                 d. The ‘330 Background

         As previously stated, under the Local Patent Rules, a party asserting infringement must

 “serve infringement contentions on each defending party.” ROY-G-BIV, 63 F. Supp. 3d at 699

 (discussing U.S. DIST. CT. RULES E.D. TEX., Patent Rule 3–1). These contentions must “set forth

 specific theories of infringement at the outset of the case.” Orion IP, 407 F. Supp. 2d at 817. This

 Rule, however, “does not expressly, or by implication, require the production of all evidence that

 may be relevant in any way to the issue of obviousness, such as background evidence going to the

 state of the art at the time of the invention or evidence bearing on any secondary considerations

 that the patentee may invoke to help rebut the defendant’s obviousness case.” Allegran, Inc. v.

 Teva Pharmaceuticals USA, Inc. et al., 2:15-cv-1455, at *5 (E.D. Tex. Aug 3, 2017).

 Consequently,

         courts in the Eastern District have permitted defendants to rely on references that were not
         included in their invalidity contentions when the references were not proposed as
         invalidating prior art, but were directed to other purposes, such as showing the state of the
         art at the time of the invention or rebutting the patentee’s secondary consideration evidence
 Id. at *7.

         Here, Mobility Workx argues that Mr. Proctor’s Export Report “improperly relies on the

 references cited in Sections VIII.B.1. through VIII.B.5. as prior art to support his obviousness

 position” (Dkt. #104). Mobility Workx maintains that Godo Kaisha IP Bridge 1 v. Broadcom

 Limited, 2017 WL 2869344, at *1 (E.D. Tex. Apr. 20, 2017), compels this conclusion.

 Specifically, Mobility Workx relies upon the following language from Godo Kaisha IP Bridge 1:

         IP Bridge also moves to strike portions of Dr. Lee's invalidity opinion concerning claim 20
         of the '726 patent. IP Bridge contends that Dr. Lee improperly relies on U.S. Patent No.
         5,674,788 (the '788 Patent) as prior art to support his obviousness position. IP Bridge
         contends that out of the hundreds of pieces of prior art and dozens of claim charts, the '788
         Patent was never mentioned in required disclosures under the Local Rules. Defendants
         respond that Dr. Lee cites the '788 Patent as background, not prior art. Specifically, Dr.
         Lee cites the '788 Patent to show that the technique of using gate insulators containing
         nitrogen was known.

                                                  38
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 39 of 44 PageID #: 10654




        The Court agrees with IP Bridge. Generally, experts that rely on references solely as
        background include those references in the report (often in a section titled “Background of
        the Technology” or the like), not exclusively in claim charts. But Dr. Lee's discussion of
        the '788 Patent is included only in his claim chart for claim 20. The Court is persuaded
        that if Defendants were truly using the '788 Patent solely for background on the technology,
        it would not be citing the references within a claim chart and moreover, for only one
        asserted claim. As presented to the Court, the Court is persuaded that the '788 patent is
        being used as a backdoor prior art reference that was not timely disclosed. The '788 is an
        untimely disclosed prior art reference.
 Id. Because Mr. Proctor contains an incorporating clause in his Expert Report at paragraphs 23–

 24, Mobility Workx contends that Mr. Proctor is making an improper attempt to backdoor prior

 art references into his Expert Report that “were not timely and properly disclosed under the Local

 Rules” (Dkt. #104). Mr. Proctor’s attempt to backdoor in this prior art, Mobility Workx continues,

 is prohibited under Godo Kaisha IP Bridge 1. Verizon disagrees. Verizon counters that the cited

 language from Godo Kaisha IP Bridge 1 “confirms that it is appropriate for the background section

 of a report to contain references in addition to those charted” (Dkt. #108). Further, Verizon argues,

 “Verizon does not assert that the references discussed solely in Mr. Proctor’s background section

 comprise anticipatory or obviousness references . . . .” (Dkt. #108).      The Court agrees with

 Verizon.

        Mobility Workx has not pointed to any reference to this background material in Mr.

 Proctor’s Expert Report aside from a generic incorporating clause. There is no argument that Mr.

 Proctor has impermissibly cited “the references within a claim chart” like in Godo Kaisha IP

 Bridge 1. Indeed, Mobility Workx provides no specific accusations of impermissible reliance on

 background material anywhere in the one paragraph where it opposes the ‘330 Background. If the

 ‘330 Background was an improper attempt to backdoor prior art references, then Mobility Workx

 should have demonstrated where that backdoor attempt was occurring. Mobility Workx did not.

 Therefore, its Motion, as to the ‘330 Background, is denied.



                                                  39
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 40 of 44 PageID #: 10655




                e. Unsupported Written Description Opinions

        Mobility Workx next takes issue with the following written descriptions provided by Mr.

 Proctor in paragraphs 277, 347, and 484 of his Expert Report:

        In my opinion, the ‘417 Patent fails to provide a written description of a system that triggers
        registration . . . by “relaying” shared secrets from a mobile node to another node. That
        said, the ‘417 Patent discloses a “shared key” in connection with the use [of] the MD5
        algorithm for security and authentication using a public key cryptosystem. See ‘417 Patent
        at 9:18-36. As an alternative, the ‘417 Patent also discloses the use of an asymmetric
        authentication protocol such as 802.1X. Id. at 9:48–53.
 (Dkt. #104, Dkt. #108). According to Mobility Workx, “Mr. Proctor provides no analysis or basis

 for his conclusory opinion” (Dkt. #104). Thus, Mobility Workx requests that these opinions be

 stricken for failing to comply with Daubert. Verizon counters that Mr. Proctor stated that “he

 reviewed and considered the ‘417 Patent and its prosecution history (id. at ¶ 22) and specifies that

 he could not find written description support for the term ‘relaying’” (Dkt. #108). Yet again,

 “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the

 burden of proof” are better means for attacking the weight and credibility of Mr. Proctor’s analysis

 and conclusion; not exclusion. See Daubert, 509 U.S. at 596. Mobility Workx’ Motion, as to the

 allegedly unsupported written description opinions, is denied.

                f. Portions Contrary to Court’s Claim Construction

        Mobility Workx provides no briefing on this argument and, apparently, merely highlights

 portions of Mr. Proctor’s 351-page Export Report that it wishes the Court to strike. The Court will

 not address Mobility Workx’ arguments when Mobility Workx does not address them itself.

                g. Incorporated Invalidity Charts

        Mobility Workx provides no briefing on this argument and, apparently, merely highlights

 portions of Mr. Proctor’s 300 plus page Export Report that it wishes the Court to strike. The Court

 will not address Mobility Workx’ arguments when Mobility Workx does not address them itself.


                                                  40
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 41 of 44 PageID #: 10656




                h. Claim 7

        Section 282(b) of Title 35 enumerates a series of permissible defenses that can be pleaded

 by a defendant in an infringement action. Those defenses include:

        (1) Noninfringement, absence of liability for infringement or unenforceability.
        (2) Invalidity of the patent or any claim in suit on any ground specified in part II as a
        condition for patentability.
        (3) Invalidity of the patent or any claim in suit for failure to comply with--
                (A) any requirement of section 112, except that the failure to disclose the best
                mode shall not be a basis on which any claim of a patent may be canceled or held
                invalid or otherwise unenforceable; or
                (B) any requirement of section 251.
        (4) Any other fact or act made a defense by this title.
 35 U.S.C. § 282. Aristocrat Techs. Austl. PTY Ltd. v. Int’l Game Tech., 543 F.3d 657 (Fed. Cir.

 2008), interpreted § 282(b) as being the exclusive list of defenses that may be brought. Id. at 660–

 64.

        Here, Mobility Workx argues that Mr. Proctor is impermissibly “acting as counsel’s

 mouthpiece” in stating that “he has been informed that Claim 7 was issued by mistake by the U.S.

 Patent and Trademark Office” (Dkt. #104). According to Mobility Workx, Aristocrat holds that,

 “as a matter of law[,] ‘improper revival’ of a patent [cannot] be raised as a defense under 35 U.S.C.

 § 282(b) in a patent infringement action” (Dkt. #104) (citing Aristocrat, 543 F.3d at 661). Mobility

 Workx accordingly seeks that paragraph 208 be stricken. Verizon, on the other hand, argues that

 “Mr. Proctor is not providing an opinion regarding the impropriety of the issuance of the ‘417

 Patent, but instead reserving his right to opine on the invalidity of Claim 7 without waiving

 Verizon’s unenforceability argument” (Dkt. #108). Moreover, Verizon contends that Aristocrat is

 inapposite. Aristocrat, according to Verizon, only stated that the defendant could not assert an

 invalidity defense, not an unenforceability defense. Further, “a mistaken issuance of a claim is not

 the same as, or even analogous to, the ‘improper revival’ of a patent due to late payment at issue

 in Aristocrat,” according to Verizon (Dkt. #108). Rather, Verizon claims that the “instant

                                                  41
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 42 of 44 PageID #: 10657




 circumstances are more akin to an uncorrected claim, and the Federal Circuit has held that a

 patentee cannot assert an uncorrected claim” (Dkt. #108).

          Verizon is correct that an unenforceability defense, unlike an “improper revival” defense,

 is proper under § 282(b). See Aristocrat Techs. Austl. PTY Ltd., 543 F.3d at 661. Further, from a

 plain reading of paragraph 208 of Mr. Proctor’s Expert Report, it is readily apparent that Mr.

 Proctor is stating the evidence that was provided to him and then “reserving his right to opine on

 the invalidity of Claim 7 without waiving Verizon’s unenforceability argument” (Dkt. #108). Mr.

 Proctor’s statement, in paragraph 208, is as follows:

          I have been informed that Claim 7 of the ‘417 Patent was issued by mistake by the U.S.
          Patent and Trademark Office. The prosecution history of the ‘417 Patent demonstrates that
          Claim was withdrawn from consideration in a Response to a Restriction Requirement dated
          May 13, 2011, was never examined by the Examiner in any subsequent office actions, and
          was mistakenly included in the list of allowed claims in the Notice of Allowance. I am
          informed that the circumstances render Claim 7 unenforceable in this action. However,
          because Mobility Workx maintains its assertion of Claim 7 of the ‘417 Patent, I provide
          my analysis regarding the invalidity of Claim 7 of the ‘417 Patent out of an abundance of
          caution.
 (Dkt. #108) (emphasis added). As the emphasized portion illustrates, Mr. Proctor’s analysis is

 merely a means to not waive a potentially contested issue. It is not his “serving as counsel’s

 mouthpiece” (Dkt. #104). Accordingly, Mobility Workx’ Motion, as to Claim 7, is denied.4

                   i. Highlighted Portions

          Mobility Workx states that a “highlighted version of Mr. Proctor’s report reflecting those

 portions of his report that are impacted by this motion is attached as Exhibit 1 to the declaration

 of Michael Machat” (Dkt. #104) (citation omitted). Submitting a 351-page Expert Report and




 4
   Mobility Workx claims that “[t]he fact that the PTO decided to withdraw the restriction requirement and allow
 claim 7, is simply not reviewable” (Dkt. #104). This assertion is conclusory and lacks any legal citation. Because the
 Court has not been afforded adequate briefing by Mobility Workx, and, more importantly, because the Court has
 held that Mr. Proctor is merely reserving Verizon’s option to contest the enforceability of Claim 7, the Court finds
 that it is unnecessary to address Mobility Workx final argument at this juncture.

                                                          42
Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 43 of 44 PageID #: 10658




 highlighting various portions of the Report without providing any briefing on why those portions

 should be struck is impermissible. Thus, the portions in the following chart, which have not been

 addressed, are denied.

                                    Highlighted Paragraphs of the Proctor Invalidity Report
                                                          (Exhibit 1)
  Not Addressed in the Present 210, 215-220, 556-57, 613-14, 665-66, 673-76, 680-96,
  Motion                            716-725.
 Moreover, the following portions which Mobility Workx submitted without adhering to the Local

 Rules meet-and-confer requirements, L.R. CV-7(h), are also denied.

                                               Highlighted Paragraphs of the Proctor Invalidity Report
                                                                       (Exhibit 1)
      Not Addressed in the Meet-               59, 160-85, 210, 215-20, 265 n.23, 509-15, 535-53, 556-57,
      and-Confer5                              569-70, 590-608, 613-14, 626-27, 644-662, 665-66, 673-76,
                                               678-79, 680-96, 696-715, 716-725.




 5
     Both of these charts were provided by Verizon in its Response (Dkt. #108).

                                                           43
    Case 4:17-cv-00872-ALM Document 167 Filed 11/05/19 Page 44 of 44 PageID #: 10659




                                            CONCLUSION

        It is therefore ORDERED as follows:


           •   Defendant’s Motion to Strike and Exclude Certain Portions of the Expert Testimony of

               Sukumaran Nair, Ph.D. (Dkt. #99) DENIED in part. Accordingly, the inclusion of Dr.

               Nair’s ‘417 Patent and ‘330 Patent theories, which are allegedly new, will be discussed

               at the final pretrial conference. Verizon’s Daubert challenge, however, is DENIED.

           •   Defendant’s Motion to Strike the Expert Disclosure of Dr. Sumi Helal and Dr. Edwin

               Hernandez (Dkt. #101) is GRANTED. Dr. Helal’s disclosures are hereby stricken and

               Dr. Hernandez is hereby limited to testifying to damages.

           •   Defendant Verizon Wireless’s Motion to Exclude the Opinion of Dr. Edwin A.

               Hernandez (Dkt. #102) is DENIED.

           •   Plaintiff Mobility Workx, LLC’s Motion to Strike Portions of James Proctor’s Expert
.
               Report (Dkt. #104) is DENIED in part. As to Section X.D., the inclusion of this portion

               of Mr. Proctor’s obviousness opinion will be addressed at the final pretrial conference.

        IT IS SO ORDERED.
         SIGNED this 5th day of November, 2019.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                    44
